     Case 3:19-cv-00477-REP Document 84 Filed 05/05/20 Page 1 of 1 PageID# 809




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




TREVOR FITZGIBBON


        Plaintiff,

V.                                         Civil Action No. 3:19cv477


JESSELYN A, RADACK,


        Defendant.




                                     ORDER


        Having   been   informed   that   shortly   after   the   name   of   the

whistleblower, who was protected by the terms of the PROTECTIVE

ORDER (EOF No. 79), was disclosed^ Defendant Jesselyn Radack
("Radack") contacted the protected witness, it is hereby ORDERED

that Radack shall make no further communications with the witness.


All communications with the protected witness will be made through

counsel for the parties.

              It is so ORDERED.




                                                /s/
                                Robert E. Payne
                                Senior United States District Judge


Richmond, Virginia
Date: May        2020
